Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
This application is directed to three compounds and to pharmaceutical compositions comprising them. The three compounds are substituted phenyl-anilino-quinazolinones.

The closest prior art is Elkaschef, M et al., J Chem Soc Sec.C, 1971 vol 6, pp 1055-1058, which discloses the compound below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This differs from the least substituted of the three claimed compounds in that it has a chloro substituent in the 6-position, where the claimed compound has a fluoro. There is no suggestion or motivation in the Elkascheff publication or elsewhere in the art to substitute a fluro for the chloro.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622